 48DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Notify said Regional Director for Region 26, inIf employees have any question concerning this noticewriting, within 20 days from the date of the receipt of thisor compliance with its provisions, they may communicateDecision, what steps Respondent has taken to complydirectlywith the Board's Regional Office, 746 Federalherewith.-"OfficeBuilding, 167NorthMain Street,Memphis,"In the event thatthis Recommended Order is adopted by theTennessee 38103, Telephone 534-3161.Board, this provision shall be modified to read:"Notify theRegional Director for Region 26, in writing,within 10days fromthe date of this Order,what steps Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT impose on Virginia Clark, FrancesCarolynBridges,GladysAdamson,SharonWhitehurst, or any other employee, discriminatoryrules or practices with respect to absence from work,or otherwise discriminate against employees in regardto their hire or tenure of employment or terms orconditions of employment, because they join or assistInternational Union of Electrical, Radio and MachineWorkers, AFL.-CIO, or any other labor organization.WE WILL NOT threaten to take away any privilegesfrom our employees if they designate the IUE or anyotherlabororganizationastheirbargainingrepresentative.WE WILL NOT maintain or enforce any regulation orsignprohibitingemployeesfromdistributingliterature on behalf of the IUE or any other labororganization in our parking lot or in any othernonwork area of our premises.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their right to self-organization, tobargain collectively through representatives of theirown choosing, or to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyor all such activities.WE WILL expunge from the personnel records ofSharon Whitehurst and Frances Carolyn Bridges thenotations indicating that they were absent withoutnotice on November 29, 1965, and will enter thereonnotations indicating that they were absent that dayafter proper notice and with permission.All our employees are free to become or remain, or torefrain from becoming or remaining, members of the IUEor any other labor organization.GENERAL INDUSTRIESELECTRONICS COMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.New York Printing Pressmen's Union No. 51,1InternationalPrintingPressmenandAssistantsUnionofNorthAmerica,AFL-CIOandNew York Press Assistants'UnionNo. 23,2InternationalPrintingPressmen and Assistants Union of NorthAmerica,AFL-CIOandTheGreat Atlantic& PacificTea Co.,Inc.,3andNew YorkPaper Cutters'&Bookbinders'4UnionNo. 119,InternationalBrotherhood ofBookbinders,AFL-CIO. Case 29-CD-30.February 20, 1967DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,JENKINS, ANDZAGORIAThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followinga charge filed by The Great Atlantic & Pacific TeaCo., Inc., alleging a violation of Section 8(b)(4)(D) ofthe Act by the Press Assistants. The charge alleges,insubstance, that the Pressmen threatened,coerced, and restrained the Employer with an objectof forcing or requiring the Employer to assignparticularwork to employees represented by thePressAssistantsratherthantoemployeesrepresented by Local 119. Pursuant to notice, ahearing was held before Hearing Officer JordanZiprin on September 12 and 13, 1966. All partiesappeared at the hearing and were afforded fullopportunity to be heard, to examine witnesses, andtoadduce evidence bearing on the issues. Therulings of the Hearing Officer made at the hearingare free from prejudicial error and are herebyaffirmed. The Employer, the Press Assistants, andLocal 119 have filed briefs, which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following findings:'Herein called the Pressmen.IHereincalled the Press Assistants.3Hereincalled the Employer."Herein called the Local 119. 119-A is an auxiliary ofLocal 119.163 NLRB No. 2 NEW YORK PRINTING PRESSMEN'S UNION 51491.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is a Maryland corporation engaged in thebusiness of selling groceries and produce, and thatduring the past 12-month period it had sales inexcess of $50,000 to customers located outside theState of Maryland, and that during this same periodithad a gross volume of business in excess of$500,000.The parties further stipulated, and wefind, that the Charging Party is engaged in interstatecommerce within the meaning of the Act, and wealso find that it will effectuate the policies of the Actto assert jurisdiction herein.H.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the PressAssistants, Local 23, the Pressmen, Local 51, andLocal 119 are labor organizations within the meaningof Section 2(5) of the Act.III.THE DISPUTEA. The Work in ControversyThe work in dispute is the job of assisting thepressmen in the operation of the Cadet RotogravurePress, herein called the Cadet press, which printscan and glass goods labels at the Employer'sBrooklyn, New York, plant.B.The Basic FactsThe record indicates that, for approximately 25years, the Employer has operated a four-color Weissrotogravure press manned by a pressman and aLocal 119 flyboy for the printing of various labels. In1964, as a result of breakdowns on the Weiss pressthe Employer ordered the five-color Cadet press. InJune 1966 the Cadet press first commencedoperation on a noncommercial basis; the Employertransferred the Local 51 pressmen and the Local 119flyboy from the Weiss press to operate the Cadetpress.At this juncture a round of discussionsbetween representatives of the Local 51 Pressmen,the Local 23 Press Assistants, and the Employer(whose bargaining representative was the PrintersLeague) began. The Employer alleges that WilliamCenera, president of Local 51, asserted on severaloccasions that, "The press would not run unlessthere was a press assistant on that press." Ceneradenied making this statement.In a 1964 decision5 the Board resolved a disputeinvolving the same parties, but concerning theoperation of a different type of press, the Champlainsix-color press. The Board assigned the work ofassisting the pressmen to a Local 119 flyboy, and inso doing relied on the fact that a Local 119 flyboy'N Y Paper Cutters &BookbindersUnion No 119 (The GreatAtlantic& Pacific Tea Co.),146 NLRB 1101.had performed similar functions for asubstantialperiod of time on the Weiss press.Both the Weiss and Cadet presses produce labelsfor the Employer's can andglassgoods.TheEmployer alleges that the Cadet press is a directreplacement for the Weiss press and points to thefact that the Cadet pressusesthe same paper andink, the same cylinders (valued at $80,000) as wereused on the Weiss press, and produces a four-colorlabel indistinguishable from that produced on theWeiss press. On the other hand, the Cadetpress iscapable of producing a five-color label while theWeiss press can produce only a four-color label. Todate only four-color labels have been produced onthe Cadet press, but it is believed that its fullcapacity will be utilized in the future. In addition,theCadet press when operating properly canproduce more labels per hour and is designed'insuch a way as tominimize manual adjustments.There were three Local 119 flyboys assigned totheWeiss press, one for each of three shifts. Theflyboys assisted in the "make ready" operations, aprocess consuming some 4 hours on the Weiss press,during which the flyboy assisted the pressmen inputting on a new roll of paper, washing the ink pots,obtaining what ink or solvent might be necessary,removing the skid of printed labels from the previousrun and sweeping up. While the press was inoperation the Local 119 flyboy's major task wasscooping up the printed labels in bundles of 1000 andplacing them on a skid after which the labels weretransported to another portion of the plant forfinishingoperations.TheLocal 119 flyboy'sfunctions on the Cadet press are substantially thesameas on the Weiss press.C. Contentions of the PartiesBoth the Employer and Local 119 claim that thefactors of plant practice acquiesced in by the PressAssistantsandsupportedbytheBoard'sdetermination in 146 NLRB 1101,supra,avoidanceof loss of jobs inasmuch as the Cadet press is adirect replacement for the Weiss press, economy,and efficiency of operation militate in favor ofassigning the work in dispute to the Local 119flyboys.The Press Assistants contends that past practice,area practice, and contract interpretation support anassignment of the work to it.D. Applicability of the StatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The Employer alleges thatWilliam Cenera, president of Local 51, stated onseveral occasions that "The press would not rununless there was a press assistant on that press."Two representatives of the Printers League sotestified. Cenera denies making such statement. Therecord is clear, and no contrary contention is made, 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Cenera acted as the spokesman not only for hisown union, Local 51, but for Local 23 as well.Despite Cenera's denial, we find that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeis properly before the Board for determination underSection 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed work,after giving due consideration to all relevant factors.The following factors are asserted in support of theclaims of the parties herein:1.Collective-bargaining agreementsSection 71 of Local 23's contract with theEmployer contains the following language which thePress Assistants argues requires an assignment ofthe work in dispute to it.Rotogravure presses up to and including fiveunits shall be run by one pressman and oneassistant.The Cadet press is a five-unit and the Weiss press afour-unit press. However, this language was part ofLocal 23's contract with the Employer as far back asMay 1964, at which time the Weiss press was beingoperated by one pressman and one Local 119 flyboy.No grievance was at that time filed, or other attemptmade to alter the crew on the Weiss press, althoughthe record is clear that the Local 23 officials wereaware of the complement on that press. It is alsoundisputed that a pressman and a Local 119 flyboyhave operated the Weiss press for approximately 25years.2.Company and industry practiceIt is undisputed that members of Local 119 haveassisted the pressmen in the operation of the Weisspress for a substantial number of years. Local 119and the Employer assert that the Cadet press isnothing more than a replacement for the Weiss pressinasmuch as it produces labels indistinguishablefrom those produced on the Weiss press, uses thesame cylinders as were used on the Weiss press(valued at some $80,000), the same ink, paper, etc.The Press Assistants contends that the Weiss andCadet presses are two different presses and that theCadet press is not simply a replacement for theWeisspress.They point out that the Weisspress isonly a four-color press, while the Cadet press is afive-color press, the fifth unit of which can be usedeither to produce labels with an additional color or toperform the varnishing operation, which, if a four-color label were printed on the Weiss press, wouldhave involved an additional operation. The Employeracknowledges that it will ultimately utilize the Cadetpress to itsfull capacity.In the 1964 case,supra,involving the Champlainsix-color press and the same parties, the Board, inassigning the work on that press to a pressman and aLocal 119 flyboy, noted that a Local 119 flyboy hadbeen engaged in assisting the pressman on theWeiss press for a substantial period of time. ThePress Assistants contends that the Board was inerror in that case; that while the lifting-off operationis clearly the province of the Local 119 flyboys, otherwork performed on and around the press is work thatshould belong to the Press Assistants. Thus thePressAssistantsasserts in its brief that, ifnecessary, the complement on the Cadet pressshould include a Pressman, assistant pressman, anda Local 119 flyboy. Mitigating against any suchresolution of this dispute is the fact that the Weisspress was operated successfully with a complementof only two workers, a pressman and a Local 119flyboy, and the Cadet press, although it representsan improvement over the Weiss press, is essentiallya replacement for it.Although the Press Assistants contends that theindustry practice is that Local 119 flyboys performno other work on presses other than the lifting-off ofprinted material, and provided evidence to supportthis contention, we do not find this factor in this caseto favor an assignment to the Press Assistants. Onlyfive of the Weiss presses were ever manufactured,one in the Employer's plant, three which cannot belocated, and one which is inoperable. The Cadetpresswasmanufactured to the Employer'sspecifications so as to accommodate the cylinders ofthe Weiss press and which Mr. Reed, the operatingassistant to the general manager at the Employer'sprinting plant, believes to be unique. In addition, theBoard in 146 NLRB 1101,supra,was aware that in1964, as now, the Local 119 flyboy's duties were notlimited to the operation of lifting-off of printedmaterial, but included the same activities that thePress Assistants now claims should be performed bythem.In sum,we find the Cadet press to be areplacement for the Weiss press and the factor ofprior plant practice to favor an assignment of thework in dispute to employees represented byLocal 119.3.Relative skills, efficiency, and economyIt does not appear that special skills are necessaryfor performance of the disputed work; either theLocal 119 flyboys or the Assistant Pressmen couldperform the work equally well.The record indicates that the Local 119 flyboyswhose wage rate is somewhat lower than that of thePress Assistants can and do perform other tasksabout the plant when the press is idle, but that theAssistant Pressmen would not perform such work.It isof considerableimportance that assignmentof the work in dispute to the Assistant Pressmenwould resultin a lossof jobs of those Local 119flyboys who were assigned to the Weiss press. Onthe other hand,assignmentof the disputed work tothe Local 119 flyboys would notcausea loss of any BARNWELL GARMENT CO., INC.workpreviouslyperformedby the AssistantPressmen.CONCLUSIONUpon consideration of all pertinent factors, weshall assign the work in dispute to the employeesrepresented by Local 119. They have performedalmost identical work on the Weiss press, for whichthe Cadet press is a substitute, for a number ofyears. Removing them from this work would cause aloss of their jobs, whereas the Assistant Pressmenwould not be so affected by an assignment of thedisputedwork to the Local 119 flyboys. TheAssistant Pressmen's reliance upon its contract withtheEmployer is not persuasive in light of itscontinued acquiescence to the work complement ontheWeisspressand the Board's acceptance of thecorrectness of that assignment in 146 NLRB 1101. Inaddition, we find the Employer's assignment of thework in dispute to the Local 119 flyboys to be moreeconomical and more efficient. We therefore assignthe job of assisting the pressmen in the operation oftheCadetRotogravurePress, located in theEmployer'sprintingplant, to those employeesrepresented by Local 119, but not to that Union or itsmembers. This determination is limited to the'particular controversy giving rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act and upon thebasis of the foregoing findings and the entire recordin this proceeding, the National LaborRelationsBoard makes the following determination of thedispute.1.Employees who are represented by New YorkPaper Cutters'& Bookbinders' Union No. 119,InternationalBrotherhoodofBookbinders,AFL-CIO, are entitled to perform the job ofassistingthe pressmen in the operation of the CadetRotogravure Press, which prints can and glass goodslabels at the Employer's Brooklyn, New York, plant.2.Neither New York Printing Pressmen's UnionNo. 51, InternationalPrintingPressmenandAssistants Union of North America, AFL-CIO, norNew York Press Assistants' Union No. 23,InternationalPrintingPressmen and AssistantsUnion of North America, AFL-CIO, are entitled, bymeansproscribed by Section 8(b)(4)(D) of the Act, toforce or require the Employerto assignthe workdescribed above to members of New York PressAssistants'UnionNo. 23, International PrintingPressmen and Assistants Union of North America,AFL-CIO.3.Within 10 days from the date of this Decisionand Determination of Dispute, New York PrintingPressmen's Union No. 51, International PrintingPressmen and Assistants Union of North America,AFL-CIO, and New York Press Assistants' UnionNo. 23,InternationalPrintingPressmenandAssistants Union of North America, AFL-CIO, shall51notify theRegionalDirector for Region 29, inwriting, whether or not it will refrain from forcing orrequiring the Employer,by means proscribed bySection 8(b)(4)(D), to assign the work in dispute tomembers of New York Press Assistants' UnionNo. 23,InternationalPrintingPressmenandAssistantsUnion of North America,AFL-CIO,rather than to employees representedby New YorkPaper Cutters'&Bookbinders'Union No. 119,InternationalBrotherhoodofBookbinders,AFL-CIO.BarnwellGarmentCompany,Inc.,aSubsidiaryofColonialCorporation ofAmericaandInternationalLadies' GarmentWorkers' Union, AFL-CIOand ElizabethSine, an Individual.Case 26-CA-1941-1,-2.February 21, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn March 16, 1966, Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and dismissed thecomplaintwithrespecttotheseallegations.Thereafter, theRespondent and the GeneralCounsel filed timely exceptions to the TrialExaminer's Decision, with supporting briefs. TheGeneral Counsel also filed a motion to reopen therecord for the receipt of additional evidence andmoved that the Board remand the cases to the TrialExaminer for the purpose of receiving additionalevidence pertaining to the alleged unfair laborpracticeswhichwere dismissed by the TrialExaminer. The Respondent filed an answering briefand a brief in opposition to the motion. The Boardgranted the motion to reopen the hearing and uponthe completion of the reopened hearing, the TrialExaminer issued a supplemental decision onSeptember 29,1966,reaffirmingtherecommendationscontainedinhisoriginaldecision,'assetforth in the attached TrialExaminer's Supplemental Decision. Thereafter, theGeneralCounselandChargingPartiesfiledexceptions to the Trial Examiner's SupplementalIAlthough the evidence obtained in the reopened heanng mayin our opinion be relevant to the issues involved in this case thefindings and conclusions herein are not based upon the evidenceobtained in that heanng, because of the Trial Examiner's failureto make credibility determinations as to the testimony.295-269 0-69-5163 NLRB No. 8